          Case 2:21-mj-03314-DUTY Document 3 Filed 07/14/21 Page 1 of 1 Page ID #:3



.~q aa?   I Rc~ 11 111 arrest ~G arram                                                                         F~~. ~~J0~J O




                                         UNITED STATES DISTRICT COURT                                                                       y ;
                                                                    for the                                                            ~         ~ ~.~

                                                     Eastern      District of      Virginia           ~ ~ ~~ O


                      United States of America                                                                                                        ~     '~f
                                 v.                                   ~
                                                                                Case No.           3:21CR077 SEALED


                                                                      ~                                            m
                                                                                                                   ,
                                                                                                                   ;             ,_,       •'
                                                                                                                   ~             o
              _ DEON RICHARD DOUGLAS                                  )                                            -•
                        Dsjendanr ~                                                                            ~                 G
                                                                                                                        -~       r—
                                                                                                                                                 —i
                                                      ARREST WARRANT                                           ~. ~': c,                     - -',
                                                                                                                  _,
   To        Any authorized law enforcement officer                                                                ~:             ~              ~
                                                                                                                                  co

          YOU ARE COMMANDED ro arrest and bring before a United States magistrate judge wjthout~nnecessary delay
                                                                                                   '~ ~
  avme ofperson ro be arrested/ DEON RICHARD DOUGLAS
  who is accused of an offense or violation based on the following document filed with the court:

  ~ Indictment                 ❑Superseding Indictment         ❑ information       ❑Superseding Information                           ❑Complaint

  ❑ Probation Violation Petition            ❑Supervised Release Violation Petition             ❑Violation Notice ❑Order :~~ tf•,~ Coup
                                                                                                             '~         ~
                                                                                                              ,~
 This offense is briefly described as follows:
                                                                                                                        c~
 SEE ATTACHED INDICTMENT                                                                                               r
                                                                                                                        r--            --r•;

                                                                                                                                   ~ <nc~~                        r
                                                                                                                                   IBS'               -~
                                                                                                                                   r  C~'"             .,
                                                                                                                                   r-~`"~
                                                                                                                                   v~

                                                                                                                             !             ~~:        N


 Date:           07/07/2021                                                                               o~jicer's iignarure


                                         `
                        Richmond, Virginia_ --_          _.                              _ _____ A_Shoe, De~ut~Clzrk_._..._w_.
City and state:                                                                                   Printed name and nrle




                                                                              and the person was arrested on rdarr~ __ _.
           This warrant was received on ldore~
a[ ic~n~ and ware!                    _

                                                                                                               i
Da[e: _                 _,.--~                                                                --- ar ;,sting       ~ r s~ nature                            —• -



                                                                                                     Printedname and tide                             ~~~ —
